            Case 1:18-mc-00095-RC Document 13 Filed 10/09/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                      :
                                                      : Case No. 1:18-MC-00095
IN RE SUBPOENA SERVED ON                              :
E. MARK BRADEN                                        :
                 v.                                   : Judge Rudolph Contreras
                                                      :


             THE OHIO ATTORNEY GENERAL AND NON-PARTY WITNESS
                   E. MARK BRADEN’S MOTION TO TRANSFER



       Pursuant to Rule 45(f) of the Federal Rules of Civil Procedure, the Ohio Attorney

General and non-party witness E. Mark Braden respectfully ask this Court to transfer

Mr. Braden’s motion to quash to the Southern District of Ohio, which is the issuing court for the

subpoena.

       The Plaintiffs in Ohio A. Philip Randolph Institute v. Kasich, NO. 1:18-cv-0357 (S.D.

Ohio) issued subpoenas to Mr. Braden with a compliance location in Washington, D.C. See

Motion to Quash, Doc. 1. Through counsel, Mr. Braden filed a motion to quash those subpoenas

in this Court pursuant to Rule 45(d)(3). As his motion indicates, Mr. Braden was retained by the

Ohio Attorney General to provide legal advice regarding the 2011 redistricting.         Id. at 1.

Mr. Braden’s motion to quash raises issues of attorney-client privilege, which involve the Ohio

Attorney General and his clients. Because Mr. Braden contracted with the Ohio Attorney

General to act as outside counsel on behalf of the Attorney General and his clients, the Ohio

Attorney General’s office is now representing Mr. Braden in regard to the subpoenas he

received.




                                               1
          Case 1:18-mc-00095-RC Document 13 Filed 10/09/18 Page 2 of 3



       Therefore, Mr. Braden’s current counsel is located in Ohio and regularly practices in the

Southern District of Ohio, but undersigned counsel does not regularly practice in this Court and

is not located in Washington, D.C. Additionally, Mr. Braden consents to transferring his motion

to quash to the Southern District of Ohio. See Ex. 1. Under Rule 45(f), this Court may transfer

the motion to quash to the court that issued the subpoena (in this case, the Southern District of

Ohio) based on Mr. Braden’s consent.

       Accordingly, for these reasons, including Mr. Braden’s consent, the Ohio Attorney

General and non-party witness E. Mark Braden respectfully ask this Court to transfer his motion

to quash to the Southern District of Ohio.

                                                Respectfully submitted,

                                                MICHAEL DEWINE (OH–0009181)
                                                Ohio Attorney General

                                                /s/ Tiffany L. Carwile
                                                TIFFANY L. CARWILE (OH–0082522)*
                                                    *Counsel of Record
                                                ANDREW FRASER (OH–0097129)
                                                Assistant Attorneys General
                                                Constitutional Offices Section
                                                30 East Broad Street, 16th Floor
                                                Columbus, Ohio 43215
                                                Tel: 614-466-2872
                                                Fax: 614-728-7592
                                                tiffany.carwile@ohioattorneygeneral.gov
                                                andrew.fraser@ohioattorneygeneral.gov

                                                Counsel for the Ohio Attorney General and
                                                Non-party witness E. Mark Braden




                                               2
          Case 1:18-mc-00095-RC Document 13 Filed 10/09/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that the foregoing was filed electronically on October 9, 2018. Notice of this

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt.



                                                 /s/ Tiffany L. Carwile
                                                 TIFFANY L. CARWILE (OH–0082522)
                                                 Assistant Attorney General




                                                 3
